 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter-Glogau Laboratories, Inc. and Construction,Production & Maintenance Laborers' LocalUnion 383, Laborers' International Union ofNorth America, AFL-CIO. Case 28-CA-6912October 15, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on May 3, 1982, by Con-struction, Production & Maintenance Laborers'Local Union 383, Laborers' International Union ofNorth America, AFL-CIO, herein called theUnion, and duly served on Carter-Glogau Labora-tories, Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 28, issued a com-plaint on May 13, 1982, against Respondent, alleg-ing that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge andthe complaint and notice of hearing before an ad-ministrative law judge were duly served on theparties to' this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 9,1982, following a Board election in Case 28-RD-379, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April 28, 1982, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. On June 4, 1982, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On July 30, 1982, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on August 9, 1982,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentI Official notice is taken of the record in the representation proceed-ing, Case 28-RD-379, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. -v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.265 NLRB No. 17thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and brief in oppo-sition to the General Counsel's Motion for Sum-mary Judgment, Respondent, in substance, attacksthe validity of the certification based on its objec-tions to the election and on its assertion that theballots of certain economic strikers should not havebeen counted, contends that its refusal to bargainwas based on a good-faith doubt of the Union's ma-jority status, and further argues that the Board'sfailure to explicate its reasons for denying its re-quest for review of the Regional Director's Supple-mental Report, and its motions for reconsideration,amounted to a denial of due process.A review of the record herein, including therecord in Case 28-RD-379, reveals that pursuantto a Decision and Direction of Election, an elec-tion was conducted on July 1, 1981, which resultedin a 65-to-55 vote against the Union, with 28 deter-minative challenged ballots remaining.2The Em-ployer and the Union timely filed objections to theelection. In its objections, the Employer arguedthat the Union made certain materialmisrepresenta-tions which affected the outcome of the election.The Union, on the other hand, asserted in its objec-tions that the striking employees, unlike the non-striking employees, were required to vote underunfavorable conditions and further alleged that asupervisor had been present at the polls during theelection. A hearing on the challenged ballots andobjections to the election was conducted betweenJuly 27 and 30, 1981, after which the Hearing Offi-cer, on August 21, 1981, issued his report recom-mending that all objections and challenges to bal-lots be overruled, that the 28 ballots be opened andcounted, and that the appropriate certification beissued. The Employer and the Union thereafterfiled exceptions to the Hearing Officer's report.On September 18, 1981, the Regional Directorissued a Supplemental Decision and Order on De-terminative Challenged Ballots and Objections toConduct Affecting the Results of the Election inI The Employer challenged the ballots of 24 voters on the groundsthat they had abandoned their employment status by obtaining employ-ment elsewhere. It subsequently withdrew the challenge to one of theseballots. The Union challenged the ballots of four voters on the groundthat they had voted at an incorrect polling place.116 CARTER-GLOGAU LABORATORIES, INC.which he adopted the Hearing Officer's recommen-dation that all objections be overruled and that theUnion's challenges to ballots also be overruled.With respect to the Employer's challenges to bal-lots, the Regional Director sustained the challengesto four ballots3and overruled the remainder,noting that on a date to be determined by him allchallenged ballots that had been overruled wouldbe opened and counted and that a proper certifica-tion would then be issued. Thereafter, the Employ-er and the Union filed requests for review of theRegional Director's Supplemental Decision andOrder. By telegraphic order dated March 4, 1982,the Board, while finding that a substantial issue hadbeen raised concerning the ballots of employeesPierce, Wilshusen, Brink, and LaMarche, denied, inall other respects, the Employer's and the Union'srequests for review. However, noting that theopening and counting of the ballots whose chal-lenges had been overruled might make the ballotsof the above-named individuals nondeterminative,the Board found it unnecessary to rule on their eli-gibility to vote until such time as a revised tally ofballots showed them to be determinative.4OnApril 1, 1982, a revised tally of ballots was issuedrevealing that of the 148 ballots cast, 77 were castfor, and 67 against, the Union, with the 4 chal-lenged ballots remaining nondeterminative. TheUnion was thereafter certified on April 9, 1982, asthe exclusive collective-bargaining representativeof all employees in an appropriate unit.5In relying on the objections raised in the under-lying representation proceeding and by questioningthe voter eligibility of certain strikers, Respondentin the instant case is seeking to relitigate mattersthat have previously been considered and rejectedby the Board. It is well settled that in the absenceof newly discovered or previously unavailable evi-dence or special circumstances, a respondent in aproceeding alleging a violation of Section 8(a)(5) isnot entitled to relitigate issues which were or couldhave been litigated in a prior representation pro-ceeding.6I The ballots included those of employees Marvin Pierce, Rolene Wil-shusen, Deborah Brink, and Frederick LaMarche.4On March 4, 1982, the Employer filed with the Board a motion forreconsideration of its order denying the Employer's request for review.The Board, on March 29, 1982, denied the Employer's motion as lackingin merit. On March 19, 1982, the Employer renewed its motion for re-consideration which the Board similarly denied on April 13, 1982, since itraised nothing not previously considered.I The appropriate unit consists of "All production and maintenanceemployees employed by the Employer at its facilities located at 5160West Bethany Home Road, Glendale, Arizona, and 5308 West MissouriAvenue, Glendale, Arizona; but excluding quality control employees,compounding room employees, office clerical employees, professionalemployees, guards, and supervisors as defined in the Act."e See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).Except for its contention that the Union lacksmajority status and its claim that it was denied dueprocess by the Board, all issues raised by Respond-ent in this proceeding were or could have been liti-gated in the prior representation proceeding, andRespondent does not offer to adduce at a hearingany newly discovered or previously unavailableevidence, nor does it allege that any special cir-cumstances exist herein which would require theBoard to reexamine the decision made in the un-derlying representation proceeding.Further, we find without merit Respondent'scontention that its refusal to bargain with theUnion, occurring less than 3 weeks after it was cer-tified by the Board, was based on a good-faithdoubt of the Union's majority status based on achange in the employee complement as of that,time. The Board, with Supreme Court approval,has long held that absent unusual circumstances, aunion's continued majority status is irrebuttablyand conclusively presumed to exist for 1 year fol-lowing certification.7Other than the unsupportedclaim in its answer that the Union did not then rep-resent a majority of the employees in the unit,8Re-spondent has presented no unusual circumstanceswhich justified its refusal to bargain with theUnion during its certification year. Accordingly,we find that its refusal to bargain was unlawful.We also find without merit Respondent's conten-tion that it was denied due process by the Board'sfailure to explicate its reason for denying Respond-ent's request for review in the underlying represen-tation proceeding. In denying the requests forreview, the Board adopted as its own the rationaleset forth by the Regional Director in his Supple-mental Decision and Order, which it found ade-quate. The Board has held that no greater articula-tion of its rationale is required of it.9In view of the foregoing, we find that Respond-ent has not raised any issue which is properly liti-gable in this unfair labor practice proceeding.Accordingly, we grant the General Counsel'sMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:7 Lee Office Equipmenrt, 226 NLRB 826, 831 (1976); Ray Brooks v.N.L.R.B., 348 U.S. 96 (1954); see also Lexington Cartage Company, Inc.,259 NLRB No. 5 (1981).a Respondent's claim, purportedly supported by an affidavit from itspersonnel manager, that the striker replacements and newly hired em-ployees comprise a majority of the bargaining unit and that the strikerswho supported the Union are a minority, is insufficient to establish thatthe Union lacked majority support and does not constitute "unusual cir-cumstances" warranting its refusal to bargain during the certificationyear.9 Middlesex Cablevision, Inc., 229 NLRB 1038, 1039 (1977).117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Ohio corporation with its princi-pal office and place of business located in Glendale,Arizona, is engaged in the business of manufactur-ing and packaging injectable medications. Duringthe past 12 months, a representative period, Re-spondent has purchased and caused to be shippedto its Glendale, Arizona, facility goods and materi-als valued in excess of $50,000 from points andplaces located outside the State of Arizona.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDConstruction, Prodution & Maintenance Labor-ers' Local Union 383, Laborers' InternationalUnion of North America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employees atthe Employer's facilities located at 5160 WestBethany Home Road, Glendale, Arizona, and5308 West Missouri Avenue, Glendale, Arizo-na; excluding quality control employees, com-pounding room employees, office clerical em-ployees, professional employees, guards andsupervisors as defined in the Act.2. The certificationOn July 1, 1981, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 28, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 9, 1982, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 19, 1982, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 28, 1982, and continu-ing' at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 28, 1982, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;118 CARTER-GLOGAU LABORATORIES, INC.Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Carter-Glogau Laboratories, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Construction, Production & Maintenance La-borers' Local Union 383, Laborers' InternationalUnion of North America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. All production and maintenance employeesemployed at the Employer's facilities located at5160 West Bethany Home Road, Glendale, Arizo-na, and 5308 West Missouri Avenue, Glendale, Ari-zona; excluding quality control employees, com-pounding room employees, office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since April 9, 1982, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 28, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(aX5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Carter-Glogau Laboratories, Inc., Glendale, Arizo-na, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Construction, Pro-duction & Maintenance Laborers' Local Union 383,Laborers' International Union of North America,AFL-CIO, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All production and maintenance employeesemployed at the Employer's facilities locatedat 5160 West Bethany Home Road, Glendale,Arizona, and 5308 West Missouri Avenue,Glendale, Arizona; excluding quality controlemployees, compounding room employees,office clerical employees, professional employ-ees, guards and supervisors as defined in theAct.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Glendale, Arizona, facilities copiesof the attached notice marked "Appendix."10Copies of said notice, on forms provided by theRegional Director for Region 28, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 28,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Construction, Production & MaintenanceLaborers' Local Union 383, Laboeres' Interna-tional Union of North America, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All production and maintenance employeesemployed at the Employer's facilities locat-ed at 5160 West Bethany Home Road, Glen-dale, Arizona, and 5308 West MissouriAvenue, Glendale, Arizona; excluding qual-ity control employees, compounding roomemployees, office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.CARTER-GLOGAU LABORATORIES, INC.120